Citation Nr: 1021511	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-01 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack

INTRODUCTION

The Veteran served on active duty from December 1954 to 
August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied a TDIU.

In January 2010, a video conference hearing before the 
undersigned was held.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the January 2010 Board hearing, the Veteran testified 
that he was unable to work due to the combination of his 
service-connected diabetes mellitus, diabetic gastroparesis, 
and peripheral neuropathy of the upper and lower extremities.  

In August 2009, the Veteran was afforded both a VA 
examination for his diabetes mellitus, and a separate VA 
examination for his peripheral neuropathy, which was 
conducted by a different VA examiner.  The VA examiner who 
conducted the diabetes examination stated in the report of 
that examination that he was "unable to define any 
disabilities related to diabetes that would interfere with 
[the Veteran's] ability to perform his usual employment."  
However, that examiner also made the following statement: 
"See the neurology consult for potential disability related 
to the neurological system."  Thus, from the August 2009 VA 
diabetes examination report, it appears that the examiner did 
not take into consideration the Veteran's peripheral 
neuropathy disabilities in providing the opinion with respect 
to his employability.  Moreover, the report of the August 
2009 VA peripheral nerves examination does not contain an 
opinion by the examining physician regarding the aggregate 
impact of the Veteran's service-connected disability 
employability.

Also, at the January 2010 hearing, the Veteran testified that 
his service-connected disabilities had worsened.  Thus, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
service-connected disabilities.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  As such, the Board has no 
discretion and must remand this claim.  In this regard, the 
Board observes that in September 2009, the RO increased the 
evaluations of the Veteran peripheral neuropathy of the right 
lower extremity and peripheral neuropathy of the left lower 
extremity from 10 to 20 percent, effective August 28, 2009, 
which resulted in his combined disability rating increasing 
to 80 percent, effective that date.

In light of the above, the Veteran must be afforded a VA 
examination to assess the severity of his service-connected 
diabetes mellitus, diabetic gastroparesis, and peripheral 
neuropathy of the upper and lower extremities so that VA can 
determine whether it is at least as likely as not that his 
service-connected disabilities, and particularly, his 
diabetes mellitus and the discrete manifestations of that 
disease, render him unable to secure or follow a 
substantially gainful occupation.  

Accordingly, the case is REMANDED for the following actions:

1.	 Obtain copies of any outstanding records 
pertaining to treatment of his service-
connected disabilities.

2.	Then, the Veteran should be afforded an 
appropriate VA examination to determine 
the current nature and severity of his 
diabetes mellitus, diabetic gastroparesis, 
and peripheral neuropathy of the upper and 
lower extremities.  The claims folders 
must be made available to and reviewed by 
the examiner.  The RO should ensure that 
all information required for rating 
purposes is provided by each examiner.  
All appropriate tests and studies should 
be conducted.  The examiner must opine as 
to whether, without regard to his age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities, and in particular, his 
diabetes mellitus and the discrete 
manifestations of the disease, either 
alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  A complete rationale 
for any conclusions should be set forth in 
a legible report.  

3.	Then, the RO or the AMC should 
readjudicate the appeal.  If the benefit 
sought on appeal is not granted, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

